704 F.2d 1204
UNITED STATES of America, Plaintiff-Appellee,v.397.51 ACRES OF LAND, MORE OR LESS, SITUATE IN COTTON,JEFFERSON AND STEPHENS COUNTIES, STATE OFOKLAHOMA, et al., Defendants,andTab Dowlen and Helen Dowlen, his wife, Defendants-Appellants,andFaye Norton and Pauline Duncan, Defendants-Appellees.
No. 81-1298.
United States Court of Appeals,Tenth Circuit.
April 28, 1983.

Appeal from the United States District Court for the Western District of Oklahoma, Ralph G. Thompson, J.  (D.C. No. 75-575-T).
Thomas Pacheco, Washington, D.C.  (Carol E. Dinkins, Asst. Atty. Gen., Washington, D.C., Larry D. Patton, U.S. Atty., John E. Green, Asst. U.S. Atty., Oklahoma City, Okl., and Jacques B. Gelin and Laura Frossard, Dept. of Justice, Washington, D.C., with him on brief), for plaintiff-appellee.
John W. Norman, Oklahoma City, Okl., for defendants-appellants.
James Robinson, Oklahoma City, Okl.  (Jay D. Jones, Duncan, Okl., and Monnet, Hayes, Bullis, Thompson & Edwards, Oklahoma City, Okl., with him on brief), for defendants-appellees.
Before BARRETT, SEYMOUR and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
On October 29, 1982, 692 F.2d 688, we remanded this case to the district court with directions that it act on a Rule 60(b) motion and present a supplemental record showing its action.  We retained jurisdiction in the court of appeals.


2
The only question presented is the amount of interest to be paid by the United States on the compensation award.  On December 29, 1982, the district court, acting under the remand, awarded defendants 8.3% interest, compounded annually on the condemnation award deficiency.  On February 14, 1983, we ordered the parties to file briefs stating their positions on the December 29, amended judgment of the district court.


3
Defendants-appellants Tab and Helen Dowlen have presented a letter saying that they will file no brief.  Defendants-appellees, Faye Norton and Pauline Duncan filed a statement that they "have not and will not participate in any appeal of the [December 29] Order."    The United States has filed a statement that it relies on the position taken in its brief presented before the remand.  The United States there said that the award of 8.3% interest is reasonable and not clearly erroneous.  We have examined the record and the district court's memorandum and order and conclude that the 8.3% interest award is proper.  Accordingly, the amended judgment entered on December 29, 1982, is affirmed.